Citation Nr: 0204787	
Decision Date: 05/21/02    Archive Date: 05/24/02

DOCKET NO.  00-12 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for inflammatory 
polyarthritis.

2.  Entitlement to an increased rating for traumatic 
arthritis of the lumbar spine, currently evaluated as 10 
percent disabling.  

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The veteran served on active duty from August 1960 to August 
1964, from September 1966 to November 1969, and from November 
1969 to August 1975.  He was awarded the Combat Action Ribbon 
while in the Navy between November 1969 and August 1975.  The 
Department of Veterans Affairs (VA) Regional Office (RO) 
denied the benefits at issue in July 1999, and the veteran 
appealed its decisions.  He presented testimony during a 
hearing at the RO in February 2000.


FINDINGS OF FACT

1.  The veteran is a combat veteran.

2.  Inflammatory polyarthritis was not manifest in service or 
until 1985, and it is not related to any incident of service 
origin, including the veteran's service-connected lumbar 
spine traumatic arthritis or in-service joint trauma.  

3.  The veteran has no more than slight impairment currently 
from his service-connected lumbar spine traumatic arthritis.  


CONCLUSIONS OF LAW

1.  Inflammatory polyarthritis was not incurred or aggravated 
in wartime service, and may not be presumed to have been 
incurred or aggravated in wartime service.  38 U.S.C.A. § 
1101, 1110, 1112, 1113, 1131, 1137 1154 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001).

2.  The criteria for a disability rating in excess of 10 
percent for traumatic arthritis of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.14, Diagnostic Code 
5010-5003, 5292 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
the RO did not expressly consider the provisions of the VCAA 
before they were enacted, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of RO rating 
decisions in July 1999 and May 2000, and that he was provided 
a statement of the case in May 2000, a supplemental statement 
of the case in August 2001, and other correspondence, 
informing him of the evidence necessary to substantiate his 
claims and of the criteria needed to be satisfied.  The Board 
concludes that the discussions in the rating decisions, 
statement of the case, and letters sent to the veteran 
informed him of the information and evidence needed to 
substantiate his claims and complied with VA's notification 
requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632.  The veteran indicated what treatment he 
received, and VA has made reasonable attempts to obtain all 
such necessary treatment records.  The RO obtained service 
medical records from both the Navy and the Air Force, and it 
has obtained necessary private and VA medical records, a VA 
examination, and the veteran's testimony and written 
statements.  All pertinent identified existing obtainable 
evidence necessary for the determination of the claims 
appears to be of record, and the veteran has been advised as 
recently as December 2001 that he has the right to submit 
additional evidence.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  These communications include the RO's rating 
decisions, the statement of the case, and the supplemental 
statement of the case.  In this case, the Board finds that VA 
has complied with 38 C.F.R. § 3.103, 38 C.F.R. § 3.159 as 
amended [see 66 Fed. Reg. 45620-45632 (Aug. 29, 2001)], and 
the duty to assist and the duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete the claims.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, its development and 
adjudication of the veteran's claims was consistent with the 
VCAA, 38 C.F.R. § 3.103, and the amendments to 
38 C.F.R. §§ 3.159 and 3.326(a).  VA's duties have been 
fulfilled.  Moreover, as the Board finds that the directives 
of VCAA have been complied with regarding VA's duties to 
notify and to assist the veteran, the Board finds that the 
veteran has not been prejudiced by the Board's consideration 
of the merits of his claim, as set forth below.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) [when the Board addresses in 
its decision a question that has not been addressed by the 
RO, it must consider whether the appellant has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby].  For the reasons previously set forth, 
the Board believes that the veteran has been given ample 
process to provide evidence and argument in support of his 
claim.  In short, the Board finds that the veteran has been 
given adequate notice of the need to submit evidence and 
argument and that he is not prejudiced by this decision.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Factual background

On service evaluation in May 1967, the veteran reported a 
history of a cracked vertebra in 1964.  An X-ray disclosed an 
old fracture.

A November 1967 service medical record reveals that the 
veteran complained of right calcaneous pain.  The impression 
was to rule out arthritic changes.  On follow-up, there was 
no definite spurring.  There was slight irregularity which 
may have represented a urate deposit.  The diagnosis was 
bursitis.  

On service examination in March 1973, the veteran reported 
having or having had recurrent back pain from an accident in 
1964.  Service medical records reveal that in early January 
1974, the veteran complained of muscle spasms in the right 
lumbosacral region.  He stated that the pain had started that 
morning, and that he had a history of back trouble.  
Clinically, he had muscle spasm.  There were no neurological 
signs and X-rays were within normal limits.  Later in January 
1974, the veteran complained of tight muscles in his neck and 
legs.  When he was evaluated, he stated that his back had 
improved.  There was decreased spasm.  The assessment was 
that it had improved, and exercises and weight loss were 
prescribed.  Later that month, the veteran was seen for 
swollen ankles.  The impression was too much too 
soon/probable ankle pain due to running.  Later that month, 
he had tender heels with edema of the ankles.  The impression 
was traumatic contusions.  X-rays of the ankles in February 
1974 were normal.  In July 1974, the veteran complained of 
pain in his back which radiated to the right side of his 
chest.  Clinically, he had a normal chest examination and 
there was no musculoskeletal tenderness.  The impression was 
musculoskeletal pain.  On service discharge examination in 
July 1975, the veteran's spine and musculoskeletal system 
were normal.  

A June 1976 private medical record from J. Wolpmann, D.O. 
indicates that the veteran complained of back pain.  X-rays 
of the thoracic spine revealed no evidence of fracture or 
other intrinsic osseous pathology.  The intervertebral disc 
spaces were well preserved and the pedicles were intact.  The 
lumbar spine had degenerative changes.  The vertebral bodies, 
disc spaces, and appendageal structures were unremarkable.  
The veteran was admitted to a hospital that day, at which 
time physical examination revealed that his neck was supple.  
There were no abnormalities of the extremities, and his 
reflexes were physiological.  There was some muscle spasm, 
pain, or tenderness noted in the 4th and 5th lumbar region.  
There was also muscle spasm and pain and tenderness noted in 
the thoracic region and pain on rotation, extension, and 
flexion.  The final diagnosis was acute myositis.  

A May 1981 record from a Dr. Morin indicates that in March 
1979, he treated the veteran for arthritis of the spine and 
for his left small finger doubling up and for trouble with 
his right elbow.  The diagnoses were trigger finger of the 
left small and ring fingers, and epicondylitis of the right 
elbow.  In November 1980, he treated the veteran for pain in 
the neck and back subsequent to work requirements offshore.  
The diagnosis was degenerating disc, L5-S1 and early 
degenerating disc, C4-C5.  Neurological examination was 
normal.  In December 1980, he treated the veteran for a stiff 
neck.  

A February 1984 private medical record from A.M. Jansa, M.D. 
states that he saw the veteran on one occasion in July 1977 
and that the diagnosis was degenerative arthritis of the 
spine.  

On VA general medical examination in June 1984, the veteran 
reported neck pain on turning his head.  His neck was supple 
but it was difficult for him to perform full turning to the 
left or right.  His back had limitation of motion.  His 
extremities showed no cyanosis, clubbing, or edema.  His deep 
tendon reflexes were absent bilaterally even in the upper 
extremities.  The impression was degenerative disc disease or 
the major part being degenerative disc disease with disc 
space narrowing at L2, L3, and L5-S1.  

On VA orthopedic examination in June 1984, the veteran stated 
that he injured his head, neck, and back in Vietnam in 1968, 
when he was knocked down by a shell explosion.  He re-injured 
his head, neck, and back on numerous other occasions in 
Vietnam.  After physical examination, the diagnoses were 
cervical spine osteoarthritis; lumbosacral spine 
osteoarthritis; and no residuals of hip disease or injury on 
examination or X-ray currently.  

On VA neurology examination in June 1984, the veteran 
reported that he recently developed pain radiating down his 
right lower extremity to his foot, and indeed on a current 
lumbar spine X-ray there was evidence for a narrowing of the 
disc space from L5 to S1 suggestive of a lumbar disc 
syndrome.  In addition, the veteran had chronic neck pain.  
There was possibly some radiation to the shoulder, but it did 
not seem to be a clear cut disc or radicular type of pain.  
The veteran stated that he had not worked since January 1984 
because of back and neck pain.  There was also some question 
of pain confined to the hip.  Clinically, he had areflexia 
with absent knee, ankle, biceps, and triceps jerks.  The 
diagnosis was history of neck and back injury with neck, 
back, and hip pain since 1967.

On VA evaluation in May 1985, the veteran reported 
degenerative arthritis with pain in the cervical spine, 
lumbar area, hips, knees, and feet.  He stated that he had 
been bothered by it since 1975.  

On VA examination in September 1985, the veteran stated that 
he injured his low back in February or March 1967 when he 
fell down a hill.  Then, he sustained an injury to his neck 
and back in 1968 in Vietnam when he was knocked down by a 
shell explosion.  Currently, he had pain in his posterior 
neck, low back, and hips.  X-rays of lumbar spine revealed 
narrowing at L5-S1, a spur at L3-5, and minimal anterior 
compression at L2.  X-rays of the cervical spine revealed 
minimal anterior osteophytes at C4-5 and slight neural 
foramen narrowing at C4-5 bilaterally.  X-rays of the hips 
were not significantly abnormal.  The impression was cervical 
and lumbosacral strain.

In December 1985, Dr. Jansa wrote a letter indicating that 
X-rays of the veteran's lumbar spine in July 1977 revealed a 
question of some obliteration of the sacroiliac joints.  
There was evidence of old Scheuermann's disease involving the 
spines especially of L1, L2, and L3, and some associated 
arthritic changes and some forward scalloping of the 
vertebral bodies and there appeared to be a slight narrowing 
of the L5-S1 intervertebral space.  The tentative diagnosis 
was degenerative arthritis.  

A February 1986 private myelogram revealed diffuse bulging of 
the veteran's annulus at the L4-5 level with impingement of 
the thecal sac and associated edematous L5 nerve root sleeves 
bilaterally.  He had a normal appearing thoracic spine from 
T2 through the conus medullaris.  

On VA examination in September 1986, the veteran reported 
that due to persistent low back pain and pain in both hips, 
knees, and feet, he had excision of herniated nucleus 
pulposus from the L4-5 and L5-S1 interspaces and a 
lumbosacral spine fusion from L4 to the sacrum in February 
1986.

In a February 1987 private medical record, H.B. Colter, M.D. 
stated that the veteran was concerned about a conflict with 
VA.  The concern seemed to center around whether degenerative 
disc disease was also associated with his degenerative joint 
disease of the lumbar spine secondary to his multiple tours 
in Vietnam.  He felt the two issues were interrelated.

A March 1987 VA medical record indicates that the veteran had 
a 10-plus year history of arthritic problems in his back and 
neck, and that he now had new arthritic problems with pain, 
swelling, and tenderness in his right second finger's 
metacarpophalangeal joint for two weeks, left elbow swelling 
and tenderness, and bilateral knee pain with right knee 
swelling, right hip sciatica, and left foot pain.  After 
physical examination, the diagnoses were inflammatory 
polyarthritis and possibly spondyloarthritis.  Laboratory 
studies were ordered.  

On VA examination in February 1992, the impression was post 
laminectomy syndrome of the lumbar spine, significantly 
symptomatic.  It was the examiner's feeling that the 
veteran's lumbar symptoms were directly related to the 
herniated disc and the degenerative disc disease that was 
present in his back.  The problems could be from the 
recurrence of herniated nucleus pulposus in his lumbosacral 
spine or scarring that occurs after laminectomy and fusion of 
the magnitude that had been performed.  

A November 1993 VA medical record indicates that the veteran 
reported having polyarthritis since the 1980's.  

A September 1994 letter from P. Waller, M.D., a 
rheumatologist, states that the veteran had an approximately 
10 year history of polyarthritis and that he had joint pains 
which affected his hands, feet, wrists, knees, as well as 
axial skeletal symptoms involving his neck and lower back.  
Other symptoms included asthenia and fatigue.  The veteran 
had not brought any records with him.  However, it was felt 
that he either had a crystal induced disease such as gout, or 
an atypical presentation of another autoimmune disease such 
as rheumatoid arthritis, lupus, or even a vasculitis.   

A February 1997 VA medical record indicates that the veteran 
had a positive ANA test.

A February 1997 letter from R.L. Sedotal, M.D. indicates that 
he recently concluded a review of the veteran's medical 
records which spanned a period of over ten years.  It was 
noted that over the years, the overwhelming complaints had 
been of joint pain, including of the wrists, elbows, 
shoulders, knees, and ankles, and throughout the spine.  The 
veteran was originally treated with non-steroidal 
anti-inflammatory drugs, oral steroids, injectable steroids, 
and also pain medications.  Dr. Sedotal could find no lab 
work pertinent to arthritis.  However, there were many X-ray 
reports, most of which were normal or showed some arthritic 
spurs.  The lumbar spine showed evidence of a laminectomy 
with fusion and bulging disc at L3-5, with slight right 
foraminal stenosis.  In January 1997, a lab report showed an 
R.F. quantitative less than 30 with a range of 1-49 IV/ml.  
ANA showed a speckled 1:1600 titer with a normal of less than 
1:200.  Dr. Sedotal agreed with the statement noted in the 
arthritic clinic at the VA hospital that the veteran's 
diagnosis was migratory polyarthritis.  This diagnosis, in 
his opinion, was a contraindication to the performance of a 
pipefitter which required manual strength and dexterity and 
the ability to climb and work in small, tight situations.  

A March 1997 VA medical record notes that the veteran had an 
increased ANA of 1:1600 and a DS-DNA which was positive at 
1:200.  The impression was mild systemic lupus erythematosus.  

A May 1997 private medical record from G. Babus, D.O., a pain 
management specialist, indicates that the veteran reported 
chronic low back pain since the 1960's from injuries in 
Vietnam.  The veteran denied new trauma or accidents over the 
last years.  He stated that his pain had increased in 
severity over the years.  He now had a history of lupus and 
other joint pains in his upper body.  After physical 
examination, the impression was back pain.  It was noted that 
the veteran had a history of back surgery and that his back 
pain could be due to epidural fibrosis, facet arthropathy, or 
sacroiliac arthropathy.  He also had a history of lupus.  

A September 1997 letter from Dr. Babus indicates that the 
veteran had chronic low back problems which he had had since 
the 1960's from injuries in Vietnam; and severe lupus and 
osteoarthritis in almost all his joints.

In July 1998, the veteran submitted a  Social Security 
Administration decision which indicates that the Social 
Security Administration found him disabled under its rules 
effective from February 1996.  Disabilities, including of the 
lumbar spine, were noted in the rationale for the Social 
Security Administration decision.  

A February 1999 private laboratory report indicates that the 
veteran's ANA titer was 1:160, which was high, and which 
occurs especially with mixed connective tissue disease, 
scleroderma, and other autoimmune diseases.  His double-
strand DNA autoantibodies were indeterminate for the presence 
of systemic lupus erythematosus.  

A VA orthopedic examination was conducted in January 2000.  
The VA examiner was advised that the veteran was 
service-connected for traumatic arthritis of the lumbar 
spine, and that he had not been service-connected for 
degenerative joint disease of the cervical spine or for 
herniated nucleus pulposus L4-5 and L5-S1, postoperative with 
fusion, and that the examiner should examine the veteran's 
lumbar spine and differentiate to the best degree possible 
between the symptoms caused by the traumatic arthritis and 
those caused by co-existing non-service-connected conditions.  

The veteran advised the VA examiner of several problems 
including difficulty with his neck, shoulders, knees, and 
feet, and he reported that he had had back surgery in 
February 1986, which included a decompression from L4-5 and 
L5-S1 as well as a fusion from L4 to the sacrum.  He stated 
that he had had minimal relief from his symptoms after the 
surgery and that he continued to have constant low back pain 
with sitting or bending.  No radicular symptoms were 
elicited.  

Clinically, the veteran had a non-antalgic gait.  Examination 
of the lumbar spine revealed a negligible range of motion 
with flexion to 45 degrees and side bending of perhaps 10 
degrees.  Toe walking was hesitant but present and he had 
depressed reflexes in both knees and ankles.  Straight leg 
raising was negative bilaterally and strength was good to 
manual motor testing.  No sensory abnormalities were noted.  
Internal and external rotation of the hips caused back pain 
on the left.  The cervical spine exhibited a full range of 
motion in flexion, extension, and right and left side 
rotation.  The veteran complained of pain at maximal left and 
right rotations.  Neurological examination was remarkable for 
depressed reflexes in both upper extremities and atrophy of 
the thenal musculature was noted.  X-rays of the back showed 
post-surgical changes from L4 to the sacrum with 
decompressive laminectomies.  There were bridging osteophytes 
anteriorly at L4-5 and L3-4.  The impressions were 
degenerative disc disease by history of the cervical spine; 
degenerative disc disease by history of the lumbar spine, 
status post decompression and fusion with persistent moderate 
to severe symptoms; and history of inflammatory arthropathy.  

The VA examiner remarked that with regard to the questions 
posed on the 2507 examination, this examiner was assuming 
that the 10% rating the veteran was assigned for arthritis of 
the lumbar spine was related to minimal degenerative changes 
noted at the time of the discharge examination.  The examiner 
commented that the changes noted on the current examination 
are far more severe than those shown proximate to service, 
and that given the degree of the degenerative changes in the 
cervical spine as well as the history of inflammatory 
arthropathy with polyarticular involvement, the veteran's 
current state of disability was related to his inflammatory 
arthropathy and the sequelae thereof.  He found nothing to 
suggest that the current difficulties with the cervical spine 
were related to the service-connected lumbar arthritis.  

A November 2000 letter from K.R. Guidry, M.D. states that he 
had been the veteran's primary care physician since April 
2000, and that at the veteran's initial visit, he informed 
Dr. Guidry of his chronic back pain problems.  At that time, 
he had been assessed as having severe spinal column 
arthropathy/arthritis.  The veteran's history revealed a 
traumatic tour of duty in the military.  Due to his military 
experiences/duties, he had significantly damaged vertebrae 
which had resulted in severe osteoarthritis and bone 
degeneration.  There was no doubt that his relayed 
experiences in the military had resulted in his disease.  It 
was evident that the type of trauma he experienced can be 
directly correlated with vertebral arthropathy and 
osteoarthritis.  Renowned medical literature, Harrison's and 
Cecil's, clearly delineates the direct correlation between 
body trauma and joint arthropathy and osteoarthritis.  
Diagnostic studies in the veteran's upper and lower back 
revealed significant vertebral disc disease with bulging at 
multiple sites.  Dr. Guidry had recently referred the veteran 
to a rheumatologist.  

An April 2001 addendum to the January 2000 VA orthopedic 
examination report indicates that service medical records and 
the claims folder were provided so that the examiner whom 
examined the veteran in January 2000 could review them.  The 
examiner acknowledged this and that he was advised that the 
veteran had suffered minor trauma to his back in service, and 
that degenerative changes of the lumbar spine were shown on 
X-ray in June 1976 and that service connection was therefore 
granted.  The examiner was further advised that a VA 
examination in June 1984 noted marked disc space narrowing of 
L5-S1 with degenerative changes and changes at L2-3, and that 
a lumbar laminectomy with fusion was conducted in February 
1986.  The orthopedist was asked to provide an opinion as to 
whether it was as likely as not that the lumbar spinal 
stenosis and discopathy which required surgery in 1986 was 
incurred in service ending in August 1975, and as to whether 
or not the lumbar spinal stenosis and discopathy was a 
progression of the degenerative changes shown on X-ray in 
June 1976.  The orthopedist stated that review of the medical 
records supported a back condition including injuries to the 
back noted as far back as 1964.  Then, X-rays in 1976 had 
apparently shown degenerative arthritis.  The reviewing 
examiner stated that once again, based upon the information 
provided, he was unable to attribute the veteran's current 
advanced degenerative lumbar spine findings to the activities 
the veteran engaged in while in the service.  Certainly the 
benefit of the doubt should be given to the veteran if any 
addition information becomes available.  However, going 
purely on the principle of reasonable medical probability, it 
was unlikely that the advanced degenerative spine findings 
were attributable to injury sustained in service.  

During the hearing which was held at the RO in February 2000, 
the veteran essentially testified that he felt that he had 
inflammatory polyarthritis and its symptoms in service, and 
that injuries in service, including combat injuries, caused 
it.  He described current pain, symptoms, and functional and 
occupational impairment.  

Analysis

Service connection

In order for service connection to be granted, it must be 
shown that there is disability present which was the result 
of disease or injury which was incurred or aggravated in 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303 and 3.304 (2001).  A showing of incurrence 
may be established by affirmatively showing inception during 
service, and each disability must be considered on the basis 
of the places, types, and circumstances of service as shown 
by service records.  With chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, are 
service-connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestation of joint pain will permit service connection of 
arthritis first shown as a clear-cut clinical entity at some 
later date.  For the showing of chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303(a), (b), and (d).

38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof to determine service connection for injuries alleged 
to have been incurred in combat.  Collette v. Brown, 82 F.3d 
389 (1996).  Under 38 U.S.C.A. § 1154(b), in the case of any 
veteran who engaged in combat with the enemy in service, the 
Secretary shall accept as sufficient proof of service-
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory lay 
or other evidence of service incurrence or aggravation of 
such injury or disease, if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
fact that there is no official record of such incurrence or 
aggravation in such service, and, to that end, shall resolve 
every reasonable doubt in favor of the veteran.

Arthritis will be rebuttably presumed to have been incurred 
or aggravated in service if it is manifested to a degree of 
10 percent within one year of discharge from a period of 
wartime service lasting 90 or more days.  
38 U.S.C.A. §§ 1101(3), 1112(a), 1113, 1131, 1137 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a) (2001); Harder v. Brown, 5 Vet. App. 
183, 187 (1993).

In this case, the veteran did not have inflammatory 
polyarthritis in service or within a year after service 
discharge, and the evidence shows that it is not related to 
any incident of service origin, including what the veteran 
was treated for in service, in-service injuries, or his 
service-connected lumbar spine traumatic arthritis.  

The evidence shows that inflammatory polyarthritis was not 
diagnosed in service or found on service discharge 
examination and that it was not manifested to a degree of 10 
percent within one year of service discharge.  The lumbar 
spine had degenerative changes on private X-rays in June 
1976, but not inflammatory polyarthritis.  

An absence of medical evidence showing inflammatory 
polyarthritis during service or within one year of service 
separation persuades the Board that inflammatory 
polyarthritis was not present in service or manifested to a 
degree of 10 percent within one year of service discharge.  
The veteran's lumbar spine vertebral bodies and disc spaces 
were normal on X-rays reported by Dr. Wolpman in June 1976.  
Inflammatory polyarthritis was not reported.  Moreover, Dr. 
Waller, a rheumatologist, reported in September 1994 that the 
veteran had an approximately 10 year history of 
polyarthritis.  The evidence does not relate it back to 
service.  While the veteran believes that in-service trauma 
might have caused it, there is no evidence that inflammatory 
polyarthritis is due to trauma.  Dr. Guidry reported in 
November 2000 that there was a direct correlation between 
trauma and osteoarthritis, but he did not indicate that there 
was a direct correlation between trauma and inflammatory 
polyarthritis.  Moreover, the veteran's own assertion of 
in-service trauma and his own belief that his inflammatory 
polyarthritis is due to it is not enough to supply a nexus 
between his inflammatory polyarthritis and a combat injury or 
injuries, even in light of 38 U.S.C.A. § 1154, since such a 
relationship is not susceptible to informed lay observation.  
Medical evidence is required.  Libertine v. Brown, 9 Vet. 
App. 521 (1996).  Thus, the veteran's statements of 
in-service trauma, while accepted, see 38 U.S.C.A. § 1154(b), 
are insufficient evidence of a nexus between that trauma and 
inflammatory polyarthritis.

Moreover, there is no competent medical evidence of record 
which indicates that the veteran's inflammatory polyarthritis 
was proximately due to or the result of the veteran's 
service-connected lumbar spine traumatic arthritis.  One 
piece of evidence which opines as to the origin of the 
veteran's polyarthritis is the September 1994 letter from Dr. 
Waller, the rheumatologist, who indicates that it was 
probably due to gout, rheumatoid arthritis, lupus, or even a 
vasculitis.  This opinion does not provide any link to 
service or a service connected disease or injury.  The second 
opinion is from the VA examiner in January 2000.  That 
examiner compared the veteran's lumbar spine X-ray findings 
from shortly after service with those shown currently, which 
reflected post-surgical changes from L4 to the sacrum with 
decompressive laminectomies as a result of the surgery which 
took place in February 1986, and with the degree of 
degenerative changes which were present in the cervical 
spine, and considered all of this in light of the fact that 
the veteran has a history of inflammatory arthropathy with 
polyarticular involvement.  After doing so, he concluded that 
the veteran had lumbar spine inflammatory arthropathy in 
addition to his lumbar spine traumatic arthritis which was 
previously shown.

In light of the fact that the evidence shows that 
inflammatory polyarthritis did not have its onset in service, 
was not manifested to a degree of 10 percent within one year 
of service discharge, and was not proximately due to or the 
result of the veteran's service-connected lumbar spine 
traumatic arthritis, service connection for it must be 
denied.  38 U.S.C.A. §§ 1101 et seq.; 38 C.F.R. § 3.310(a); 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  
The preponderance of the evidence is against the claim and 
there is no doubt to be resolved in the veteran's favor.

Increased rating

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71, Diagnostic Code 5003.  

When limitation of motion in the lumbar spine is shown to be 
severe, a 40 percent evaluation is assigned.  If limitation 
of motion in the lumbar spine is moderate, a 20 percent 
evaluation is assigned.  For slight limitation of motion in 
the lumbar spine, a 10 percent evaluation is assigned.  38 
C.F.R. § 4.71a, Diagnostic Code 5292.

The Board notes that disability of the musculoskeletal system 
is the inability to perform normal working movement with 
normal excursion, strength, speed, coordination, and 
endurance, that weakness is as important as limitation of 
motion, and that a part which becomes disabled on use must be 
regarded as seriously disabled.  Functional loss may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is to be considered in evaluating the degree of 
disability, but a little-used part of the musculoskeletal 
system may be expected to show evidence of disuse, through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as at least minimally 
compensable.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Evaluating non-service-connected manifestations under a 
rating for a service-connected disability constitutes 
pyramiding and is prohibited.  38 C.F.R. § 4.14.  

The evidence in this case shows that the veteran currently 
has no more than slight limitation of motion of his lumbar 
spine due to his service-connected lumbar spine traumatic 
arthritis, and that superimposed disease is responsible for 
most, if not all, of the impairment which is present.  The 
question here is not how disabled the veteran is due to 
lumbar spine disability, but how much lumbar spine disability 
is due to his service-connected lumbar spine traumatic 
arthritis.  The Board does not doubt that he is seriously 
disabled due to all of his diseases as shown by the evidence 
of record, as reflected, for instance, by Dr. Sedotal's 
opinion that his former occupation as a pipefitter was 
contraindicated.  

Medical records containing the most probative information 
which is necessary to determine whether or not a higher 
disability rating is warranted for lumbar spine traumatic 
arthritis are the January 2000 and February 2001 VA 
orthopedic examination reports, in light of their credibility 
and the provisions of 38 C.F.R. § 4.14, which prohibit 
compensating manifestations caused by non-service-connected 
disabilities.  

The VA orthopedist in January 2000 knew he was to provide 
information on which symptoms the veteran had which were 
caused by his lumbar spine traumatic arthritis, and which 
were not.  He considered the veteran's history and 
complaints, and examined the veteran, and indicated after 
examining the radiographic data, that the changes present 
currently were much more severe than the minimal degenerative 
changes which were present proximate to service.  He compared 
the degree of the degenerative changes in the cervical spine 
to the ones in the lumbar spine proximate to service, and 
currently, and concluded based on doing so, and in light of 
the history of inflammatory arthropathy with polyarticular 
involvement, that the veteran's current state of lumbar spine 
impairment was due to his inflammatory arthropathy and the 
sequelae thereof.  

Furthermore, in April 2001, this VA orthopedist was advised 
of the back trauma in service, of the degenerative changes of 
the lumbar spine shown on X-ray in June 1976, and of the 
marked disc space narrowing of L5-S1 with degenerative 
changes and the L2-3 degenerative changes, and of the lumbar 
laminectomy with fusion which was conducted in February 1986.  
Furthermore, he reviewed the veteran's claims folder 
including the June 1976 private radiographic information 
showing degenerative arthritis, and indicated that once 
again, he could not attribute the veteran's current advanced 
degenerative lumbar spine findings to the activities that the 
veteran engaged in during service.  He felt that they were 
all due to inflammatory polyarthritis and its sequela.

While Dr. Guidry in November 2000 opined that the veteran's 
military service caused significantly damaged vertebrae 
resulting in severe osteoarthritis and bone degeneration, the 
Board finds the opinion to lack the probative value which is 
present in the opinions of the VA orthopedist whom examined 
the veteran in January 2000 and his medical records in April 
2001.  Dr. Guidry did not have any of the veteran's records 
before him when he rendered his opinion and as such, he did 
not longitudinally review important information in the 
veteran's claims folder when he rendered his opinion.  He did 
not compare radiographic reports as the VA orthopedist whom 
examined the veteran in January 2000 and provided the April 
2001 addendum did.  Instead, it appears, Dr. Guidry rendered 
his opinion based largely on only a review of history 
supplied by the veteran.  Moreover, he is merely a primary 
care physician and referred the veteran to a rheumatologist.

Another opinion which bears on whether or not the veteran's 
degenerative disc disease of his lumbar spine should be 
evaluated as a manifestation of the lumbar spine traumatic 
arthritis is the February 1987 letter from Dr. Colter.  It 
states that lumbar degenerative disc disease and degenerative 
joint disease issues were interrelated.  However, it does not 
explain why the veteran's lumbar spine degenerative disc 
disease should be considered to be part of his 
service-connected traumatic arthritis.  It does not indicate 
that Dr. Colter reviewed the veteran's service medical 
records or any medical records from before the veteran's 
lumbar disc disease surgery.  Another opinion which bears on 
the matter is the general medical examiner's June 1984 
diagnosis, which was to the effect that the majority of the 
veteran's lumbar spine disability at that time was due to 
degenerative disc disease.  Moreover, more recently, in May 
1997, Dr. Babus attributed the veteran's pain to epidural 
fibrosis, facet arthropathy, or sacroiliac arthritis.  
Likewise, in February 1992, the VA examiner attributed 
significant symptoms to post-laminectomy syndrome.  Stated 
differently, the veteran's disability is clearly due to 
intercurrent cause.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved in the veteran's favor.  
Accordingly, the claim must be denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).

Extraschedular consideration

Preliminary review of the record reveals that while the RO 
provided the veteran with the provisions of 
38 C.F.R. § 3.321(b)(1) (2001) in the May 2000 statement of 
the case, the RO did not expressly consider referral of the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
This regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents an exceptional 
or unusual disability picture with such related factors as 
marked inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  

The U. S. Court of Appeals for Veterans Claims (known as the 
United States Court of Veteran's Appeals prior to March 1, 
1999) (hereinafter Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  
However, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The Board notes that Dr. 
Sedotal in February 1997 indicated that migratory 
polyarthritis, rather than manifestations of the veteran's 
service-connected lumbar spine traumatic arthritis, were a 
contraindication to the performance of a pipefitter.  
Moreover, the Social Security Administration has found the 
veteran disabled as a result of multiple disabilities.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).


ORDER

Entitlement to service connection for inflammatory 
polyarthritis is denied.

Entitlement to an increased rating for traumatic arthritis of 
the lumbar spine is denied.





		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

